Citation Nr: 1822243	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  14-36 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a left ankle disability.  


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Duffy, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1972 to June 1974.  The Veteran served thereafter for many years in the National Guard.  

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2013 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified before the undersigned Veterans Law Judge at a February 2018 hearing.  A transcript of the hearing is associated with the evidence of record.  

The Board observes that additional pertinent records were received following the last adjudication by the RO in the October 2014 Statement of the Case.  At the February 2018 hearing, the Veteran's representative indicated that the Veteran was waiving Regional Office consideration in regard to additional records, and it was noted that updated treatment records would be submitted.  See also February 2018 Statement in Support of Claim.  The Board received the updated records in February and March 2018.  


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's current left ankle disability is related to his military service to include a prior left ankle injury in-service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a left ankle disability have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 U.S.C. § 1110, 1131.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans' Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).  

The Board finds that the first two Shedden elements are met in this case.  Recent treatment records show reports of left ankle pain, and the Veteran's service treatment records show he sustained a left ankle injury in-service.  While pain itself is not a disability, a November 2013 VA left ankle examiner found tendosynovitis with a heel spur was evident on plain radiographs.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Subsequent records show left-sided plantar fasciitis and achilled tendon ethesopathy.  See, e.g., October 2017 Podiatry Follow-Up Visit from Salem VA Medical Center (VAMC).  Therefore, the Board finds the Veteran has a current left ankle disability, which could reasonably be related to the Veteran's left ankle injury in-service.  

However, after weighing the totality of the evidence of record, the Board finds that the preponderance of the evidence is against a finding that the third Shedden element is met in this case.  The November 2013 VA left ankle examiner reviewed the Veteran's claims file and noted it indicates that the Veteran was treated for a fracture involving the left ankle (lateral malleolus) in November 1972.  The examiner also noted that while serving in the National Guard in July 1985, the Veteran sustained a right ankle sprain.  The examiner noted that a full recovery from both incidents was noted with discharge physicals noting that the veteran was in excellent health without any residuals.  Specifically, the examiner noted a November 1986 military physical exam revealed no medical problems.  The examiner noted there was no mention of any residual pain or problems involving either ankle.  The examiner opined that the Veteran's complaints of left ankle pain forty years later are most likely due to tendosynovitis with a heel spur evident on plain radiographs.  The examiner found that the left heel spur (also noted on the right) is unrelated to the Veteran's injury over forty years earlier.  

The Board considered the Veteran reported that he has had pain since his left ankle injury in service, and the Veteran is competent to report symptoms such as pain.  However, pain alone is not a disability, and the Board finds the Veteran lacks the medical training and expertise to competently identify the etiology of the Veteran's current left ankle disability using complicated medical techniques including radiography.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465, 470-472 (1994).  In this case, the Board affords more probative weight to the medical opinion of the November 2013 VA left ankle examiner, C.H., M.D., because the opinion is supported by adequate rationale with reference to the Veteran's treatment history and objective evidence.  

Ultimately, the Board finds that the only competent evidence of record in regard to a nexus is a negative opinion.  The Board afforded the Veteran an opportunity to submit a positive nexus opinion from the Veteran's doctor, but the Veteran indicated at the hearing that his doctor was reluctant to provide such an opinion.  At the hearing, the Veteran testified that none of his doctors told him that his current ankle disability is a result of his ankle injury in 1972.  The Veteran also indicated that he worked for many years on his feet in warehouse jobs after service.  

In light of the above, the Board finds that the Veteran's claim for entitlement to service connection must be denied because the preponderance of the evidence shows that the Veteran's current left ankle disability is unrelated to his ankle injury in service or other in-service events.  


ORDER

Entitlement to service connection for a left ankle disability is denied.    



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


